DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Allowable Subject Matter
Claims 1, 3, 5-11, 13, and 15-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: acquiring a first avatar, and determining an expression parameter of the first avatar, the expression parameter of the first avatar comprising an expression parameter of at least one of five sense organs; and determining, based on the expression parameter of at least one of the five sense organs, a target virtual avatar that is associated with an attribute of the first avatar and has an expression of the first avatar; and generating an expressionless reference virtual avatar associated with the attribute of the first avatar, wherein the determining, based on the expression parameter of at least one of the five sense organs, the target virtual avatar that is associated with the attribute of the first avatar and has the expression of the first avatar comprises: inputting the expressionless reference virtual avatar and the expression parameter of at least one of the five sense organs into a pre-trained deep neural network to obtain a first virtual avatar that is associated with the attribute of the first avatar and has the expression of the first avatar; and generating, based on the first virtual avatar, the target virtual avatar, wherein the expression parameter of the first avatar further comprises a head angle, and wherein the generating, based on the first virtual avatar, the target virtual avatar comprises:Page 2 of 12Appl. No. 17/182,604Attorney Docket No. 101770-1237798-003700US Amdt. dated July 20, 2022Response to Final Office Action of May 20, 2022inputting the first virtual avatar and the head angle into a pre-trained generative adversarial network to obtain the target virtual avatar that is outputted from the pre-trained generative adversarial network, and is associated with the attribute of the first avatar and has the expression and head angle of the first avatar.
The same rationale above applies to independent claims 11 and 20 for reciting similar limitation language. Therefore, the independent claims are allowable over the prior art. The corresponding dependent claims are also allowable, at least for the combination of additional limitations and the limitations listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU NGUYEN whose telephone number is (571)270-3982. The examiner can normally be reached 9AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU NGUYEN/Primary Examiner, Art Unit 2619